Citation Nr: 1512550	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability.  The Board realizes that the case has previously been remanded and regrets that further development is in order before a final determination can be reached.    

In a January 2013 statement the Veteran indicated that VA "did not receive the information from any private physician because there's not a private doctor that has ever treated me."  However, subsequently an October 2014 VA examination report reveals that the Veteran started seeing a routine primary care provider around 2012.  According to the Veteran this primary care provider sent her to pain management in July of 2013.  She then went to a neurosurgeon.  She was given steroids injections in March of 2014 and May of 2014 but she did not tolerate the injections.  She further states that she had back surgery in August of 2014.  She underwent minimally invasive transforaminal lumbar interbody fusion L4-5 from right and minimally invasive laminectomy L4-5.  

Any records of this treatment are relevant to the instant claim.  For that reason it is necessary that the VA at least attempt to have the Veteran identify the healthcare providers of the treatment discussed and provide a medical release form for the associate records.  Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).

Furthermore, if the remand results in any new treatment records being obtained, the Board finds it necessary that an addendum opinion be obtained that takes into consideration these new records.  



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any providers of treatment for her lumbar spine condition.  The Veteran should also be asked to execute a medical release form for records held by any healthcare provider that she identifies.  If valid medical release forms are received, obtain copies of all available treatment records from the identified healthcare provider.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

2. If new treatment records are obtained, return the claims file to the provider of the opinion contained in the October 2014 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Taking into consideration the newly submitted treatment records, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current lumbar spine condition is etiologically related to the Veteran's active military service?
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




